        Case
        Case 3:15-cv-02077-JD
             3:15-cv-02077-JD Document
                              Document 283
                                       281 Filed
                                           Filed 05/10/19
                                                 05/09/19 Page
                                                          Page 1
                                                               1 of
                                                                 of 3
                                                                    3



 1   Patrick J. Perotti (Ohio Bar No. 0005481)
     Frank A. Bartela (Ohio Bar No. 0088128)
 2   DWORKEN & BERNSTEIN CO., L.P.A.
     60 South Park Place
 3   Painesville, OH 44077
     Telephone: (440) 352-3391
 4   Facsimile: (440) 352-3469
     Email: pperotti@dworkenlaw.com
 5           fbartela@dworkenlaw.com
     Appearance pro hac vice
 6
     John A. Kithas (California Bar No. 64284)
 7   Christopher Land (California Bar No. 238261)
     LAW OFFICES OF JOHN A. KITHAS
 8   One Embarcadero Center, Suite 1020
     San Francisco, CA 94111
 9   Telephone: (415) 788-8100
     Facsimile: (415) 788-8001
10   Email: john@kithas.com
            chris@kithas.com
11

12   ATTORNEYS FOR PLAINTIFFS

13                                 UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15

16   JAMES P. BRICKMAN, individually and as a            Case No. 3:15-cv-2077-JD
     representative of all others similarly situated,
17
                            Plaintiff,                   JOINT STIPULATION AND
18                                                       [PROPOSED] ORDER EXPANDING
            v.                                           PAGE LIMITS RE: PLAINTIFFS’
19                                                       MOTION FOR ATTORNEYS’ FEES
     FITBIT, INC.,
20                                                       Ctrm: 11, 19th Floor
                            Defendant.                   The Honorable James Donato
21
                                                         Date Action Filed:   May 8, 2015
22

23

24

25

26

27

28
     JT. STIP. AND [PROPOSED] ORDER EXPANDING PAGE LIMITS RE: FEES MOTION
     Case No. 3:15-cv-2077-JD
        Case
        Case 3:15-cv-02077-JD
             3:15-cv-02077-JD Document
                              Document 283
                                       281 Filed
                                           Filed 05/10/19
                                                 05/09/19 Page
                                                          Page 2
                                                               2 of
                                                                 of 3
                                                                    3



 1          Plaintiffs James P. Brickman and Margaret Clingman (“Plaintiffs”) and Defendant Fitbit,
 2   Inc. (“Fitbit”) (collectively, the “Parties”), by and through their undersigned counsel, hereby
 3   stipulate and agree as follows:
 4          WHEREAS, on November 2, 2018, Plaintiffs filed their Unopposed Amended Motion for
 5   Preliminary Approval of Class Settlement and Leave to File Fifth Amended Complaint
 6   (“Preliminary Approval Motion”) (Dkt. No. 263);
 7          WHEREAS, the Preliminary Approval Motion came on for hearing on November 29,
 8   2018, and on December 17, 2018, the Court issued its Order granting the motion (“Preliminary
 9   Approval Order”) (Dkt. No. 275);
10          WHEREAS, pursuant to the Court’s December 17, 2018, Preliminary Approval Order,
11   Plaintiffs’ motion for attorneys’ fees and costs (“Fees Motion”) is due on May 10, 2019;
12          WHEREAS, pursuant to the prior stipulation of the parties and this Court’s recent Order
13   (Dkt. No. 280), Fitbit’s response to Plaintiffs’ Fees Motion is due June 14, 2019, and Plaintiff’s
14   reply in support is due June 28, 2019;
15          WHEREAS, pursuant to the Court’s Standing Order for Civil Cases Before Judge James
16   Donato, the page limit for Plaintiffs’ Fees Motion is 15 pages, the page limit for Fitbit’s response
17   is 15 pages, and the reply brief is limited to 10 pages;
18          WHEREAS, the Parties agree that an expansion of the page limits for this briefing is
19   necessary and, therefore, respectfully request that the Court expand the page limits as follows:
20                 Plaintiffs’ Fees Motion is not to exceed 25 pages;
21                 Fitbit’s opposition brief is not to exceed 25 pages; and
22                 Plaintiffs’ reply in further support is not to exceed 15 pages.
23          THEREFORE, the Parties hereby stipulate and agree that the Court should expand the
24   page limits in connection with Plaintiffs’ Fees Motion as set forth below:
25                 Plaintiffs’ Fees Motion is not to exceed 25 pages;
26                 Fitbit’s opposition brief is not to exceed 25 pages; and
27                 Plaintiffs’ reply in further support is not to exceed 15 pages.
28
     JT. STIP. AND [PROPOSED] ORDER EXPANDING PAGE LIMITS RE: FEES MOTION
     Case No. 3:15-cv-2077
                                                                                                          2
        Case
        Case 3:15-cv-02077-JD
             3:15-cv-02077-JD Document
                              Document 283
                                       281 Filed
                                           Filed 05/10/19
                                                 05/09/19 Page
                                                          Page 3
                                                               3 of
                                                                 of 3
                                                                    3



 1   Respectfully submitted,
 2
     Dated: May 9, 2019                           MORRISON & FOERSTER LLP
 3

 4
                                                  By: /s/David F. McDowell (with permission)
 5                                                    David F. McDowell
 6                                                      Attorneys for Defendant
                                                        FITBIT, INC.
 7

 8   Dated: May 9, 2019                           DWORKEN & BERNSTEIN CO., L.P.A.
 9

10                                                By: /s/Patrick J. Perotti
                                                      PATRICK J. PEROTTI
11
                                                        Attorneys for Plaintiffs
12                                                      JAMES P. BRICKMAN and MARGARET
                                                        CLINGMAN
13

14                                           ECF ATTESTATION
15          I, Patrick J. Perotti, am the ECF User whose ID and Password are being used to file this
16   document. I attest that concurrence in the filing of this document has been obtained from the
17   signatory.
18
     Dated: May 9, 2019                           /s/Patrick J. Perotti
19                                                Patrick J. Perotti
20
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
                                                                   S DISTRICT
                                                                ATE           C
22                                                             T
                                                                                                O
                                                          S




                                                                                                 U
                                                         ED




                                                                                                  RT




23                                                                      ERED
                                                     UNIT




                                                                  O ORD
     Dated: May 10                  , 2019
                                                        I T I S S
                                                  THE HONORABLE JAMES DONATO
                                                                                                        R NIA




24                                                United States District Court Judge
                                                                                           n a to
                                                     NO




25                                                                                mes Do
                                                                   J u d ge J a
                                                                                                        FO
                                                       RT




                                                                                                    LI




26
                                                              ER
                                                         H




                                                                                                    A




                                                                   N                                C
                                                                                     F
27                                                                     D IS T IC T O
                                                                             R
28
     JT. STIP. AND [PROPOSED] ORDER EXPANDING PAGE LIMITS RE: FEES MOTION
     Case No. 3:15-cv-2077
                                                                                                                3
